     Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAUL CONTI,
                        Plaintiff / Counterclaim-
                        Defendant
                                                             No. 17-CV-9268 (VEC)
       -against-

JOHN DOE,
                        Defendant / Counterclaim-
                        Plaintiff.


                       JOHN DOE’S RESPONSE TO PAUL CONTI’S
                RULE 56.1(b) COUNTER-STATEMENT OF MATERIAL FACTS

       112.      Doe was aware that Conti traveled in connection with his practice before he

agreed to submit to treatment at PPG in Portland, because they first met when Conti was

traveling in NY on business. Ex. 2 at 200.

       Response:        Undisputed.

       113.      While in treatment with PPG in Portland, Defendant left Portland for Reno,

Nevada, Ex. 3 at 136-37, although he has a well-documented gambling addiction, id., at 169.

       Response:        Undisputed that Doe traveled to Nevada while he was in treatment with

PPG in Portland. Disputed that the cited evidence supports that Doe went from Portland to

Reno, Nevada in connection with gambling. At his deposition, Doe testified that he traveled

from Portland to Lake Tahoe to Los Angeles. Ex. KK at 282:5:8 (“because it wasn’t from

Portland, that was from Lake Tahoe that I went to Los Angeles . . .”). Undisputed that Doe had a

gambling addiction.

       114.      Instead of returning to Portland from Reno, as per the agreed-upon treatment plan,

Doe relocated to Los Angeles. Dkt. No. 31-4; Ex. 3 at 135. The relocation was Doe’s choice.

Ex. 3 at 137.

                                                    1
     Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 2 of 23




       Response:      Undisputed that Doe traveled from Portland to Nevada to Los Angeles.

Undisputed that it was Doe’s choice to move from Portland to Los Angeles. Disputed that there

was an “agreed upon treatment plan” that required Doe to live in Portland in order to remain a

PPG patient. Ex. UU at 219:3-12 (patients of PPG regularly live outside Portland and are

successfully treated by PPG treaters), 300:22-25 (PPG offered Doe several treatment options that

would accommodate Doe continuing to stay in Los Angeles), 215:25–217:7 (PPG therapist Mark

Schorr believed it was therapeutic for Doe to work and engage with his business, even if in Los

Angeles); Ex. EEE at 136:14-16 (“Mark Schorr said it was a fine place for him to do it, that he

was very happy with what he was doing.”).

       115.    Defendant’s move to Los Angeles was made without agreement or input from Dr.

Conti. Ex. 2 at 281-82; see also Dkt. No. 31-4 (termination email).

       Response:      Undisputed that Doe did not consult with Dr. Conti before he relocated to

Los Angeles. Disputed that Dr. Conti had no “input” into Doe’s move to Los Angeles: Dr. Conti

prescribed medicine to Doe while Doe was in Los Angeles, as evidenced by the entire “CVS

incident.” Dr. Conti’s PPG colleague Mark Schorr flew to Los Angeles to provide treatment to

Doe there in his role as a member of Doe’s treatment team, Ex. UU at 219:15-19, and Doe’s PPG

treatment team (which included Dr. Conti) communicated about treatment plans for Doe that

included options for Doe to remain based in Los Angeles and continue treatment with PPG

treatment providers. Ex. AAA.

       116.    By moving to Los Angeles, Defendant ensured that Dr. Conti, who lives in

Portland, Oregon, would be required to monitor his Xanax titration remotely. Ex. 3 at 135-36.

       Response:      Undisputed that Dr. Conti monitored Doe’s Xanax titration remotely when

Doe lived in Los Angeles and remained a PPG patient. Disputed that it was Doe’s move to Los



                                                2
     Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 3 of 23




Angeles that “required” Dr. Conti to monitor Doe’s Xanax titration remotely. During the time

period of Doe’s treatment, Dr. Conti traveled frequently and spent approximately half of his time

away from Portland, Ex. QQ at 77:8–78:6; Ex. RR at 101:9-14, and thus Dr. Conti was

monitoring Doe’s treatment remotely even when Doe lived in Portland. In any event, Dr. Conti

believed that it was possible for him to continue to treat Doe after Doe moved to LA. Ex. AAA

(“Given all of the above, while I am happy to continue care if we can agree upon and stick to a

plan, I am also happy to transition care to another physician if you feel more comfortable, in Los

Angeles or Portland, or in any other place if you choose.”).

        117.    Defendant chronically missed appointments and failed to communicate with PPG

affiliated personnel. Ex. 1 at 213; Ex. 2 at 220; Ex. 3 at 180-82; Ex. 4 at 151, 317; Ex. 6 at 28,

232; Ex. 7 at 6, 30; Ex. 8, Def. Ex. 1006.

        Response:       Undisputed.

        118.    While in treatment at PPG, Doe used more Xanax than was prescribed by Dr.

Conti, and it is undisputed that Doe has supplemented his prescribed Xanax by purchasing it

illegally. Ex. 11, Def. Ex. 1047; Ex. 7 at 30; Ex. 8, Def. Ex. 1006; Ex. 2 at 65-66, 74.

        Response:       Undisputed that while Doe was in treatment at PPG, there were periods of

time that Doe used more Xanax than was prescribed by Dr. Conti and that he did not obtain the

additional Xanax from Dr. Conti.

        119.    Doe lies about his Xanax use to his current treaters, Drs. Jenike and Lippert, Ex. 2

at 68-69, his parents, id. at 85, and his personal assistant, id. at 99-100.

        Response:       Disputed that Doe currently “lies” about his use of Xanax. Undisputed

that Doe testified that he had lied to these individuals about whether he was continuing to use

Xanax after he left McLean Hospital in 2018 for substance abuse treatment. Ex. KK at 100:11-



                                                   3
     Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 4 of 23




15 (“The pressure of addiction and the shame of it, I couldn’t hold on to it anymore. Addiction’s

a very tough thing to deal with and I need to consult with somebody. Q. What did you say to Mr.

Meyer and what did he say to you? A. Something along the line of I’m sorry for letting you

down. I’m back on Xanax. I’ve been on it for quite some time.”).

          120.   With respect to the event where Doe’s father was waiting on March 28, 2017 in a

CVS to have a prescription filled (the “CVS Incident”), Dr. Conti had called in the prescription

and the delay was caused by the pharmacy. Ex. 9 at 202-03; Ex. 10, Def. Ex. 1059, at PC 1328.

          Response:     Disputed. The delay was caused by Conti. Conti had forgotten to call

Doe’s prescription into the pharmacy. Ex. TT at 103:6-10; Ex. D at 2; Ex. FF. Conti admitted to

Doe’s parents that he had been unreachable for four hours during the incident at the CVS

pharmacy. Ex. D at 2. The situation was only resolved when Mark Schorr was able to get ahold

of Conti. Ex. QQ at 272:21–273:5; Ex. FF at 2. After several hours, Conti’s office called in the

prescription and the medication was made available to Doe. Ex. KK at 260:3-15; Ex. LL at

287:2-23; Ex. JJ at 248:7-10; Ex. D at 2; Ex. FF at 2.

          121.   Once Sonali Patel found the note in Doe’s file confirming that Dr. Conti had in

fact called in the prescription, the matter was resolved with the pharmacy and Doe received his

prescription. Ex. 9 at 202-03.

          Response:     Disputed. Amber Carr Blum, Dr. Conti’s assistant, called in the

prescription that day to the pharmacy, which resolved the situation. Ex. TT at 103:6-10, 108:6-9;

Ex. VV.

          122.   Dr. Conti believed erroneously that he actually had forgotten to call in the

prescription and apologized to the Does for an error that he later learned he did not make. Ex. 15

at 221.



                                                   4
      Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 5 of 23




       Response:      Undisputed that Dr. Conti apologized to Doe’s parents for the incident at

the CVS pharmacy. Disputed that Dr. Conti did not make an error. Conti had forgotten to call

Doe’s prescription into the pharmacy. Ex. TT at 103:6-10; Ex. D at 2; Ex. FF.

       123.    Doe testified that after the CVS incident, his father James Doe asked him to stay

in treatment with Dr. Conti: “[m]y father asked me – we were going to dinner that night and he

asked me please, [Doe], you are very close, stick with it and I said okay.” Ex. 2 at 355.

       Response:      Undisputed that Doe testified as quoted.

       124.    At this dinner, James Doe did not tell John Doe that he needed a new psychiatrist

because Dr. Conti had abandoned him in treatment, engaged in misconduct, or that the Does had

caught Dr. Conti engaging in misconduct: he told him to “stick with it.” Ex. 2 at 355.

       Response:      Undisputed that Doe testified that his father told him to “stick with” Dr.

Conti in treatment. Disputed that the cited evidence supports the remainder of the paragraph.

       125.    After this conversation where his father urged him to stay in treatment with Dr.

Conti, Doe and Dr. Conti spoke on the telephone. Ex. 2 at 355-56.

       Response:      Undisputed.

       126.    Doe claimed that he felt “shamed” during this call with Dr. Conti. Ex. 2 at 355-

57.

       Response:      Undisputed.

       127.    Following the call with Dr. Conti in which Doe claimed to have felt shamed, he

sent Dr. Conti a text that concluded: “Your a fraud. A Coward. Scum of the fuc*ing earth. I

wouldn’t piss on you if you were on fire. Other than that Have a great Easter holiday fu*k face.”

Dkt. No. 31-4 at 5 (the “FU*K Face Text”).

       Response:      Undisputed.



                                                 5
     Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 6 of 23




       128.    When shown the FU*K Face Text at his deposition, Dr. Jenike was asked whether

after receiving a text like that, any treatment alliance that Dr. Conti had with Doe was tenable,

and Dr. Jenike responded “Probably not.” Ex. 1 at 153.

       Response:       Undisputed.

       129.    After receiving the FU*K Face Text, Conti sent an email addressed to Doe’s

Parents and Doe (the “Discontinuing Care Email”). Dkt. No. 31-3. At the end of the

Discontinuing Care Email, Conti cut and pasted in the FU*K Face Text.

       Response:       Undisputed.

       130.    At a time when she had no motive to lie, Doe’s mother replied to the

Discontinuing Care Email, which included the FU*K Face Text, that “[James Doe] and I feel

that you have described [Doe] and you know him. What we disagree with you is that [Doe] has

separated you from us. That could not be further from the truth.” Ex. 12, Pl. Ex. 6.

       Response:       Undisputed that Jane Doe sent the email as excerpted. Disputed to the

extent that this paragraph implies that Ms. Doe has had a “motive to lie” at any time.

       131.    Jane Doe sent this reply to the Discontinuing Care Email after the CVS Incident

had occurred back in March 2017. Compare Ex. GG to Celli Decl. with Ex. 12, Pl. Ex. 6.

       Response:       Undisputed.

       132.    Jane Doe did not respond to the Discontinuing Care Email by claiming that Dr.

Conti had abandoned Doe during treatment, engaged in misconduct, or been caught engaging in

misconduct. Ex. 12, Pl. Ex. 6. Instead, she wrote that Dr. Conti “knew” Doe, and that Doe had

failed to separate his parents from Dr. Conti. Id.

       Response:       Undisputed that Jane Doe sent the email as excerpted. Disputed that the

cited evidence supports the remainder of the paragraph.



                                                     6
     Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 7 of 23




        133.    The Discontinuing Care Email provided generalized grounds for terminating

treatment, including: (a) “[t]he reason for discontinuing care is that I do not believe [Doe] is

engaging with me in any reasonable manner, as evidenced by many interactions I and other

caregivers have had with him, and by the [FU*K Face Text] that I have copied in below.” Dkt.

No. 31-3.

        Response:        Undisputed that the email includes the quoted statement and that Dr. Conti

offered the statement therein as a justification for terminating his care of Doe.

        134.    The Discontinuing Care Email gave multiple examples as to why Dr. Conti had to

discontinue care: “I have been left with the following situation: A patient who moved to another

city without talking to me, who assails my motivations and competence, and who has made

many commitments that he does not keep, and about which he then lies. He is not engaging in

treatment.” Id., at p. 2, ¶ 5.

        Response:        Undisputed that the email contains the quoted statements. Disputed that

Dr. Conti “had to discontinue care.” Dr. Conti chose to discontinue care after he received an

angry text message from Doe, and without reviewing the written treatment record. Ex. JJ at

241:12-20; Ex. WW at 283:12-120.

        135.    The Discontinuing Care Email confirmed that Dr. Conti had more than one reason

for discontinuing care, because it provided a primary reason, not an exclusive reason, for

terminating care: “[m]y primary reason for discontinuing care at this point is that I believe the

treatment of the moment, which consists of medication transition, cannot be conducted safely.”

Id. at 1 (emphasis supplied).

        Response:        Undisputed that the document contains this statement. Disputed that the

cited evidence supports the remainder of the paragraph.



                                                  7
     Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 8 of 23




       136.    When Dr. Conti’s psychiatrist, Dr. N. Gregory Hamilton, was shown certain of

Doe’s message for the first time during his deposition, he testified that “I think they’re worse

than I had anticipated.” Ex. 13 at 187.

       Response:       Undisputed.

       137.    When Dr. Conti’s assistant Amber Blum was asked what she understood Doe to

be saying in one of the defamatory messages, she testified that he was “making accusations.”

Ex. 14 at 127-28.

       Response:       Disputed. When Amber Blum was asked what she understood Doe to be

saying, Ms. Blum first responded: “I understand that [Doe’s] expressing a lot of anger.” She

then testified: “And making accusations.” She then added: “He’s getting out some frustrations.”

When asked how she understood Doe’s email when she first received it, Ms. Blum testified that

she understood Doe “to be expressing anger” and that she could not remember understanding

anything else at the time she read the email. Ex. BBB at 128:2-129:2.

       138.    Dr. Conti testified that he checked with his co-workers who had received one of

Doe’s emails because he wanted to make sure that they “understood everything that was true and

not true.” Ex. 15 at 327-28. As per the Court’s prior rulings, the email in question is reasonably

susceptible to a defamatory connotation. Conti v. Doe, No. 17-CV-9268 (VEC), 2019 US Dist.

LEXIS 31408, at *6-7 (S.D.N.Y. Feb. 27, 2019).

       Response:       Undisputed that Conti testified as quoted. Disputed with respect to the

remainder of the paragraph, which purports to characterize a legal conclusion made by the Court

at the motion to dismiss stage of these proceedings.




                                                 8
Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 9 of 23
Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 10 of 23
Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 11 of 23
     Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 12 of 23




No. 31-1; “For months and months I have always thought you have been a fu*king fraud;” “I

will never let you do this to anyone. Never.”; “You’re a sick person,” see Dkt. No. 31-5.

        Response:      Undisputed that Doe sent emails to Dr. Conti containing these statements,

on which other people were copied. All of the individuals who Doe copied on his emails to

Conti knew Doe personally, knew Conti was Doe’s psychiatrist, knew Doe suffered from mental

illness, and knew Doe sometimes behaved in irrational, inappropriate, and emotional ways that

reflected his mental illness. See Def.’s Statement of Undisputed Facts Nos.73-76. Disputed that

any of these statements are defamatory.

        147.   On November 9 and 27, 2017, Doe sent various individuals emails that accused

Dr. Conti of abandoning him during titration. See Ex. 22, 23. Among the persons copied on

those emails was             , who has a               email domain. See id.                is a

clothing apparel company, and Doe is its Chief Executive Officer. Ex. 2 at 124-25.

        Response:      Undisputed that John Doe copied an individual named                    on

several emails he sent to Dr. Conti.                is an attorney who has known John Doe since

Doe was approximately fourteen years old, and he has a longstanding friendship with John Doe

and his family. Ex. XX; Id. ¶ 1. From approximately October 2011 through approximately May

2018,            served as the Vice President, Secretary, and Treasurer of           , while Mr.

Doe was the CEO. Id.               is deeply familiar with John Doe’s mental health issues and

has often spoken to John Doe and his parents about Doe’s mental health and well-being. Id. ¶ 2.

          did not understand any statements in the emails to be asserting facts about Dr. Conti,

nor did he form any opinion of Dr. Conti based on what was written in John Doe’s emails. Id. ¶

3.




                                               12
    Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 13 of 23




          148.   On April 7, 2017, Doe sent various individuals an email that accuses Dr. Conti of

abandoning him during treatment. Dkt. No. 31-5. Doe copied the following individuals

affiliated with PPG on this email: Mark Schorr, Sonali Patel, Carmen Hepner, and Amber Carr.

See id.

          Response:      Undisputed that Doe sent an email to Dr. Conti on April 7, 2017 and that

the individuals from PPG were copied on it. At his deposition, Dr. Conti agreed that he

originally added these four individuals to the email chain—to which John Doe replied—because

he “wanted them to see what [John Doe] had said about [him] and [his] response.” Ex. JJ at

76:13-19. The email in full states as follows:

          Now we are throwing 911 in there. Buddy you just classified has one of the most
          horrible human beings with no hope. Leave my parents out of this one. You don’t
          think reading that assessment it doesn’t scare the the shit out of me that I have no
          hope? You don’t think I sit here and wonder what ever your piece of shit ass
          catorgizes me as, you don’t think it still hurts. It actually hurts more from
          someone who I actually 3 months ago saw this coming. Buddy was severely
          depressed in Portland those first few months. It’s funny because down to 2 mgs of
          xanax and engaged in- this is the best I have felt in 5 months. That’s not saying a
          lot because I’m still very depressed. Dumb fuck. Do you think I need an email for
          what you just assesesd. I’m living it every day. My whole family is in israel for
          Passover. You don’t think that kills me inside. You don’t think I want to be there.
          But I know I’m no fucming good. So in some way I guess your email your correct
          I’m just no fucking good but I will never let your piece of shit ass define who I’m.
          Never tell that cancer patient I helped him because I’m narasasstic. Your a fraud
          that’s it. Nothing in that email you wrote has not been something I have been
          aware. My parents like you. Why? Your good at what you do. Your a con? Your
          supposed to like the con men. That’s how they get in. Because they are con men.
          They do a good Jon wiggling there way in. My whole life I have always have had
          good intuition on people. THAT DOESNT MEAN YOU FAGGOTT I HAVE
          ALWAYS MADE THE RIGHT CHOICE. But my intuition has been right on
          people. For months and months I have always thought you have been a fucking
          fraud. Now I’m going to advise you one thing. I’m working to bring you down on
          malpractice. That’s my goal. That’s it. I will never let you do this to anyone.
          Never. You don’t think it’s suffocating to hear that news you wrote. You think
          you mother fucker this is a fucking game to me. I’m fighting for my fucking life.
          And do have you write the narrative. A mother fucking piece of shit that wrote the
          narrative on me who was never present doing it feels good. It does not? There’s
          only so much I can take. And what you think you beat me to the punch to end

                                                  13
    Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 14 of 23




       treatment your con ass. I have been trying since December. Is this what you do
       now you have been called out. It’s funny now you are worried about the Xanax
       titration.????? Where was your ass when Dovi was trying to get ahold of the
       medications from your dumbass. And let’s get one thing straight I NEVER
       WAITED 4-5 hours. WE COULDNT GET A HOLD OF YOUR FUCKING ASS
       FOR THAT WHOLE TIME. AND ONE THING YOUR ASS CANT
       GETAWAY WITH WAS I HAVE ONE WITNESS THAT WAS ALWAYS ON
       YOUR OFFCIE AND THAT WAS DOVI. AND NOT ANFUCKING PEEP
       UNTIL MY FATHER GOT IMVOL VED. CONTI YOU CAN HAVE A
       DEGREE FROM HARVARD AND STANFORD EVEN THOUGH I HAVE
       PEOPLE CHECKING EVEN IF THAT’S THE CASE. But instead you decided
       to throw all the blame on me. I’m not suicidal you fuck. I want to live more than
       anything to prove your piece of shit ass wrong. Your a sick person. Because for
       me to say I have no issues. Yea that would be wrong. I do. I’m very frustrated.
       But let’s get one thing straight your ass was never there in fact we had to beg and
       plead with your assistant you get ahold you. So don’t worry I’m not suicdal but be
       aware of the malpractice suit coming on. You really think you could get away
       with this. You don’t think with all the pain I have in me I’m going to let a little
       faggott like you tell me who I’m. You will never defme who I’m. You couldn’t
       last two mins in my world you little bitch. And for my whole life people have told
       me I can’t do this I can’t do that. It’s about god darnm time I start proving them
       wrong and if that sounds narrastic it is. I believe I’m here in this world for one
       thing and one thing only. Help people. See you don’t know I feel others pain. And
       that’s my strength. I understand people. To be honest if I had your pulpit I would
       be a lot more efficent. Y oy known me for 9 months. I don’t give you that much
       credit. But def have weakened me but I will get back up and shove my success
       down your fucking face. Fuck off. Your scum

Dkt. 31-5.

       149.    Dr. Conti had terminated his treatment relationship with Doe before Doe sent this

email. Dkt. No. 31-4.

       Response:        Undisputed.

       150.    Doe’s April 7, 2017 email was a reply to an email from Dr. Conti on which he

had copied Mark Schorr, Sonali Patel, Carmen Hepner, and Amber Carr. See id. Doe did not

remove these individuals from the email chain before replying to Dr. Conti, thereby ensuring that

they received it. Dkt. No. 31-5.




                                               14
    Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 15 of 23




       Response:      Undisputed that Dr. Conti added the individuals listed to the email he sent

to Doe and that Doe then replied to Conti’s email including all the added recipients.

       151.    On June 13, 2017, Doe sent various individuals an email that accuses Dr. Conti of

abandoning him during treatment and of getting caught by his parents committing misconduct.

Dkt. No. 31-6. Doe copied Mark Schorr of PPG on this email. Id.

       Response:      Undisputed that Doe sent an email to Dr. Conti on June 13, 2017 and that

Mr. Schorr was copied on it. The email states as follows:

       Your nothing but a coward. Simply put your a false prophet. You know it’s easy
       to write a narrative on me.Very easy. And your entitled to your opinion. I have a
       gambling problem????? Really Mr Conti? Like I said I didn’t need to go to
       Portland to get that assessment. I have a XANAX problem??? Really?? I didn’t
       need to go to Portland to get that assessment. You are beyond brilliant Mr Conti,
       your diagrams that my 8 year old nephew can do better than that. WHAT DID
       YOU TELL ME ABOUT MYSELF THAT I HADN’T ALREADY KNOWN.
       It’s amazing to me how a Dr, a person who should have ethics did what you did.
       You always pushed me so did my family to get off the xanax. I was always told
       the danger of the drug especially with someone of a impulsive personality like
       myself. These are your words. You don’t have the best clarity or none at all when
       you are on this drug. This was all told to me by you. You picked and choosed how
       you wanted to narrarate the story. You said I didn’t suffer from depression. I
       struggled more than anything with that. AND I LOOKED AT SOME OF
       EFFECTS OF XANAX. What’s one of them and a very common one.
       Depression, mood swings. So you can talk your dr talk and talk as eloquently as
       you want as pass me off as the patient which I’m. But I will never understand.
       Never understand, your narrative. You were never there. On one Friday mark told
       my parents- is doing wonderful only than to hear on Monday 2 days later that “llis
       this- is that” come on your such a fraud. The part which will never be understood
       for how much you spoke about the dangers of xanax and getting off of it, I was
       doing the hardest work I had ever done. I went from 5 mg down to 1.5 mgs, every
       week being on edge and adding more to my anxiety wondering if I was ever going
       to get the meds. You looked me in the eye and told me you were the quarterback.
       The anxiety of getting OF THE xanax was harder than hell. Every
       fucking week why did we had to add more anxiety to even if I was going to be
       able to get the script to continue this titration. You were no where to be found.
       Dovi couldn’t never get ahold of amber. You always deflected blame on someone
       else, Amber Dovi myself. G-D works in mysterious ways and had my parents not
       seen your pure negligence you mother fucker I would probably be under the care
       of your incompetent ass. It’s funny no one told you to take me on. I asked actually
       for a new dr because I knew you were a fraud. But it was all under one umbrella

                                                15
    Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 16 of 23




          group. Had I not called your ass out when I thought you were going to apologize
          when my parents were in town when we couldn’t even get a hold of you. You
          were running this titration process which I was doing the work by myself. I have
          dignity. I don’t need to beg like an animal for a drug so wicked like this one
          tovget off. You word for word said “so what if you have to wait in the cvs
          pharmacy for 4-5 hours” I thought to myself first off we didn’t wait. YOU WERE
          UNREACHABLE YOU PIECE OF SHIT. Let me ask you something You fraud.
          Would you want your wife, kids, mother father aunt uncle loved one, waiting in a
          cvs for 4-5 hours during this BEYOND difficult titration. So like I said no one
          said take me on. You were playing a mind game with me and you work at
          brighams women’s hospital I hear you didn’t the most bang up job. Or the one
          most amazing paper you wrote on orange juice induced hyperkalemia in
          schizophrenia. ~ ~ ~ ~
          You abandoned me when I could have gotten out. You piece of shit. You
          abandoned your patient when he got himself from 5mgs to 1.5mgs. And your
          fucking right I freaked out, I didn’t have a dr and I beyond relapsed. Your a
          coward. That’s it. You’re a fucking coward. Shame on you. SHAME SHAME
          FUCKING SHAME ON YOU. Thanks for your great work because you knew by
          not having a caring dr I would relapse. If your that smart which you think you are,
          if you take the situation you knew in that situation I didn’t have a dr and you set
          me up for one thing and one thing only and that’s failure. Your a scared little
          fucking coward. Fuck you you piece of shit. I’m in the hell of all hells and the
          only reason you terminated treatment was because my parents caught you on your
          bullshit. Now I know you will go back to he’s a gambler he s impulsive. We all
          know that. And now I’m fighting for my life more hopeless than ever and I do put
          the fucking square blame on you. I get enough shit. This one is on you. You
          abandoned me. I was following all the orders from a dr who charged full rate but
          couldn’t even give me .0001 percent of your time. Our phone appointments
          consisted of you being driven to the airport instead of giving me the god damm
          full hour u billed me for. So shouldn’t I have your full undivided attention. Do
          patients not have any rights. Fuck you. You put me in so much pain and feeling
          hopeless, I wouldn’t wish it upon anyone. Your a coward and a fraud. SHAME
          ON you for abandoning a vulnerable person in misery. You knew for how much
          you loved to hear the sound of your voice I would be forced to find another ave.
          SHAME SHAME SHAME ON YOU

Dkt. 31-6.

          152.   At his deposition, Doe admitted that he was not in treatment with Mark Schorr as

of June 13, 2017, and that he did not know why he copied him on the June 13, 2017 email. Ex. 2

at 347.




                                                  16
    Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 17 of 23




        Response:     Undisputed that Mr. Doe testified as excerpted from the deposition

transcript.

        153.   On June 13, 2017 and June 15, 2017, Doe copied Alan Dershowitz, Esq. on

messages that the Court concluded are reasonably susceptible of a defamatory meaning. Dkt.

Nos. 31-6, 31-2 (the June 13 and June 15 messages respectively).

        Response:     Undisputed that Mr. Doe copied Mr. Dershowitz on these emails.

Disputed with respect to the remainder of the paragraph, which purports to characterize a legal

conclusion made by the Court at the motion to dismiss stage of these proceedings.

        154.   Mark Schorr was also copied on the June 13, 2017 email to Mr. Dershowitz. Dkt.

No. 31-6.

        Response:     Undisputed.

        155.   Mr. Dershowitz did not enter into a written retainer agreement with Doe until he

sent an email retainer contract on November 17, 2017, which was months after he received

Defendant’s June 2017 emails. Compare Ex. 18 at DERSH 0001 with Dkt. Nos. 31-2, 31-3.

        Response:     Undisputed.

        156.   Mr. Dershowitz’s November 17, 2017 email retainer states that “[i]t was good

spending time with you this morning. I learned a great deal from our conversation.” Id.

        Response:     Undisputed.

        157.   Mr. Dershowitz’s telephone records for the period of April 1, 2017 through the

end of November 2017 reflect that Mr. Dershowitz and Doe only spoke one time prior to

November 2017, on June 18, 2017. Ex. 18 at DERSH 0003-0009.

        Response:     Undisputed that the records reflect there was one phone call between the

unredacted phone numbers in this document. Disputed to the extent that the cited evidence does



                                               17
    Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 18 of 23




not support the statement that Mr. Dershowitz and Doe “only spoke one time prior to November

2017.”

         158.   As of the date of this June 18, 2017 call, Mr. Dershowitz had already been copied

on Doe’s messages from June 13 and 15, 2017. Compare Ex. 18 at DERSH 0003 and passim

with Dkt. Nos. 31-2, 31-3.

         Response:     Undisputed.

         159.   On September 7, 2017, Doe sent Dr. Conti an email and copied his parents, Drs.

Jenike and Lippert, Mr. Dershowitz, and Dovi Meyer. Ex. 24 at Pl’s Ex. 43.

         Response:     Undisputed.

         160.   Doe started off his September 7, 2017 email as follows: “At the advice of

everyone on this email not to write it, Fu*k it.” Id.

         Response:     Undisputed.

         161.   This September 7, 2017 email states in part that “the one thing you never took

into account was my parents caught you red handed.” Id.

         Response:     Undisputed that the excerpted language is from a full sentence that states

“You knew I would fuck up but the one thing you never took into account was my parents caught

you red handed.”

         162.   At Doe’s deposition, when asked whether he said something to Dr. Conti that he

had no factual basis for in an effort to shame him, Doe’s response was that “I wanted to shame

him the way he shamed me.” Ex. 2 at 306, 308.

         Response:     Undisputed that John Doe testified “I said it to shame him the way he

shamed me.” Disputed that it was in response to the question above; the question posed to Doe

was “So you said it to shame him; correct?” Pl.’s Ex. 2 at 306:17-19.



                                                 18
      Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 19 of 23




        163.   When asked at his deposition the effect that one of his inappropriate statements

would have on Dr. Conti, Doe responded: “The same effect how he hurt me.” Ex. 2 at 273.

        Response:      Undisputed that Doe testified, “The same effect as he hurt me.” Disputed

as to the question posed to Doe: “What effect did you think it would have upon Dr. Conti?” Pl.’s

Ex. 2 at 273:5-24.

        164.   Dr. Jenike travels globally on a private jet paid for by Doe in connection with

their treatment sessions. Ex. 1 at 17.

        Response:      Disputed. Dr. Jenike testified that he had traveled to Israel on two

occasions with Doe, and that “[s]ometimes I have gone on a private jet and sometimes just fly

commercial.” Pl.’s Ex. 1 at 17:1-8.

        165.   Jenike charges Doe $10,000 a day or $1,000 an hour because Defendant is a

“billionaire.” Ex. 1 at 15.

        Response:      Undisputed that Dr. Jenike testified “I don’t have a set rate I charge

different people different amounts . . . Billionaires I charge about a thousand dollars an hour.”

Pl.’s Ex. 1 at 15:14-18. Disputed that Dr. Jenike charges “10,000 a day.” Dr. Jenike testified: “I

charge $10,000 a day when I’m gone overnight.” Id. at 15:22-33.

        166.   Dr. Jenike has joked with Doe about whether Dr. Conti is flexible enough to

“fu*k himself.” Ex. 1 at 261.

        Response:      Undisputed that Dr. Jenike testified that Doe and he “joke around.” Pl.’s

Ex. 1 at 262:13. Disputed with respect to the nature of the joke. Dr. Jenike testified: “I am not

sure that it is saying that you say it is.” Id. at 261:24; Ex. YY at 262:1.

        167.   Dr. Jenike met in person in New York with litigation counsel in this case. Ex. 1 at

32.



                                                  19
    Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 20 of 23




       Response:       Undisputed that, at Doe’s request, Dr. Jenike accompanied Doe to a

meeting in New York with Doe’s lawyers, in a “supportive” role. Pl.’s Ex. 1 at 32:14-16.

       168.    Following an incident when Doe was so “worked up” that Dr. Jenike feared that

he would get on a plane to see Dr. Conti, Ex. 19 at 9, Dr. Jenike texted Doe’s personal assistant,

Dovi Meyer, that “[h]e is so crazy now he could attack Conti. I think I may have to hospitalize

him against his will. This seems dangerous.” See Ex. 20, Pl. Ex. 59, at Jenike 00053.

       Response:       Undisputed.

       169.    Dr. Jenike did not warn Dr. Conti about his fear that Doe would attack him and

that he may need to be involuntarily hospitalized, but instead asked Dovi Meyer for the

“weekend phone number” of Andrew G. Celli, Jr., Esq., Defendant’s principal litigation counsel

in this case. See Ex. 20 at Jenike 00054.

       Response:       Disputed that Dr. Jenike requested Mr. Celli’s phone number “instead” of

contacting Dr. Conti. The cited evidence does not support this statement. Dr. Jenike evaluated

Doe and found the situation to be resolved. Ex. FFF.

       170.    In regard to this Court’s decision on Doe’s motion to dismiss for failure to state a

claim, Dr. Jenike inquired whether it was “good news.” Ex. 21.

       Response:       Undisputed that Dr. Jenike sent an email with the excerpted language.

       171.    Dovi Meyer testified that he runs a concierge service through the entity DM

Services, but all of its income originates with Doe. Ex. 3 at 22-23.

       Response:       Undisputed that Mr. Meyer testified that in 2018, the only source of

income to DM Services was Doe. Pl.’s Ex. 3 at 22:1-5.

       172.    DM Services’ accountant was obtained through the Doe Family, id., and they pay

its accounting fees, Ex. 3 at 24.



                                                20
    Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 21 of 23




       Response:       Undisputed.

       173.    Mr. Meyer’s duties as the principal of DM Services consist of handling Doe’s

schedule, booking his private planes and hotels, Ex. 3 at 41, and caring for his dog, id. at 44.

       Response:       Undisputed that Mr. Meyer testified that his duties included these items, as

well as “arranging meetings for [Doe], taking care of some business aspects for him,” and

additional tasks. Pl.’s Ex. 3 at 43:4-6.

       174.    Mr. Meyer funded DM Services start-up operations with a $180,000 loan from

Doe, none of which has been repaid. Ex. 3 at 15-16.

       Response:       Undisputed.

       175.    Mr. Meyer’s

                                                                            Ex. 3 at 152.

       Response:       Disputed that Mr. Meyer’s investment in DM Services is an “alleged”

investment. Mr. Meyer testified that he took out a loan for which there is a promissory note so

that he could open DM services. Pl.’s Ex. 3 at 16:17-24.

       176.    Mr. Meyer paid his immigration attorney with funds provided by the Doe Family.

Ex. 3 at 16.

       Response:       Undisputed that Mr. Meyer paid his immigration attorney with funds that

he had borrowed pursuant to a loan from the Doe family.

       177.    The Doe Family staff assisted Mr. Meyer                         Ex. 3 at 176.

       Response:       Undisputed.

       178.    The only clients DM Services has ever had are Doe and his former girlfriend. Ex.

3 at 153-54.

       Response:       Undisputed.



                                                 21
    Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 22 of 23




         179.   Drs. Jenike and Lippert understood Mr. Meyer to be Doe’s assistant, not an

international investor. Ex. 1 at 18; Ex. 6 at 130.

         Response:     Undisputed that Drs. Jenike and Lippert understood Mr. Meyer was Doe’s

assistant. Disputed that Dr. Lippert had any understanding of whether he was or was not an

international investor. Pl.’s Ex. 6 at 130:20.

         180.   When Doe misses appointments, Dr. Lippert normally bills him anyway. Ex. 6 at

29-30.

         Response:     Disputed. Dr. Lippert testified that she billed Doe “most of the time”

when he missed appointments. Pl.’s Ex. 6 at 29:6.

         181.   Dr. Lippert has charged Defendant more than any other patient since she began

seeing him. Ex. 6 at 29-30.

         Response:     Disputed. Dr. Lippert testified that she had billed Doe more in fees than

any other patient for the time period of January 1, 2016 to July 31, 2019 (the date of her

testimony). Schalk Decl. Ex. 6 at 29-30.

         182.   Mr. Dershowitz entered into a $150,000 non-refundable retainer agreement with

Doe on November 17, 2017. Ex. 18 at DERSH 0001.

         Response:     Disputed that Mr. Dershowitz “entered into” a retainer agreement with

Doe on November 17, 2017. The document states: “This letter will constitute a formal retainer

for the time I have previously spent advising and consulting with you regarding Dr. Conti and

the time I anticipate spending in the future.” Ex. 18. Disputed that the “standard retainer”

referenced in this document was $150,000. Undisputed that the document at Exhibit 18 states it

is a “formal retainer” between Doe and Mr. Dershowitz and that it also states that the “initial

retainer” is not refundable.



                                                 22
    Case 1:17-cv-09268-VEC-RWL Document 272 Filed 02/19/21 Page 23 of 23




       183.    Despite the large non-refundable retainer, the lone “billing record” that Mr.

Dershowitz could produce consisted of an email from March 20, 2018, asking for an additional

retainer of $165,000 based on the undocumented claim that he had worked 99.75 hours. Ex. 18

at DERSH 0002.

       Response:      Undisputed that Mr. Dershowitz produced documents in this case to Conti,

as contained in Exhibit 18, and that one such document is an email regarding “an additional

retainer” and stating that he worked 99.75 hours.

       184.    Mr. Dershowitz’s telephone records reflect that he spoke with Doe for less than an

hour and a half over the entire 8-month period when Defendant was sending Dr. Conti the

defamatory messages. Ex. 18 at DERSH 0003-09.

       Response:      Undisputed that the telephone records produced by Mr. Dershowitz reflect

calls of the stated duration between the unredacted phone numbers in this document. Disputed to

the extent that the cited evidence does not support the statement that Mr. Dershowitz and Doe

“spoke for less than an hour and a half over the entire 8-month period.”

Dated: February 19, 2021
       New York, New York
                                                      EMERY CELLI BRINCKERHOFF
                                                      ABADY WARD & MAAZEL LLP


                                                           /s/
                                                      Andrew G. Celli, Jr.
                                                      Katherine Rosenfeld
                                                      Samuel Shapiro
                                                      Nick Bourland

                                                      600 Fifth Avenue, 10th Floor
                                                      New York, New York 10020
                                                      (212) 763-5000

                                                      Attorneys for John Doe



                                                23
